Citation Nr: 1540151	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  10-13 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for subarachnoid hemorrhage, headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to December 1977 and from November 1982 to December 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a March 2010 statement the Veteran contended he has a traumatic brain injury as a result of service, which has caused cognitive impairment.  The Agency of Original Jurisdiction (AOJ) has not issued a decision specifically adjudicating entitlement to service connection for traumatic brain injury or other condition manifest with cognitive impairment, as claimed by the Veteran.  The Board finds the Veteran's statement should be considered a new claim, separate from the current claim of entitlement to an increased rating for headaches, and must be adjudicated by the AOJ.  As it has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has prostrating headaches lasting several hours multiple times per week that are productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but no higher, for subarachnoid hemorrhage, headaches, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).

The Veteran has a 30 percent rating for subarachnoid hemorrhage, headaches, under Diagnostic Code 8100.  38 C.F.R. § 4.124a.  Under the Schedule of Ratings for neurological conditions and convulsive disorders, a 30 percent evaluation is warranted for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

At his June 2008 VA examination the Veteran reported headaches two to three times a week lasting three to five hours.  He reported at their worst he has to go to bed at sleep.  He did not report nausea or vomiting accompanying the headaches.

An October 2008 VA treatment note reflects that the Veteran reported his headaches had been unbearable for the past several months.  In December 2008 the Veteran reported he has one to three headaches weekly lasting for three to five hours after taking medication, sometimes requiring him to lie down.  A January 2009 VA treatment note reflects that the Veteran reported daily headaches, some severe and others milder.

In a March 2010 statement the Veteran reported he has at least four headaches a week lasting between four to five hours and requiring him to lie down and take medication until they pass.

At his July 2011 VA examination the Veteran reported a constant mild headache with severe headaches three to five times per week.  He reported the headaches did not cause photo or phonophobia, visual disturbance, nausea, or vomiting, but all are prostrating.

The Board finds that giving the Veteran the benefit of the doubt, his headache disability most closely approximates the criteria for a 50 percent rating.  A 50 percent rating is the highest schedular rating available under Diagnostic Code 8100.

As discussed in the introduction, the Board notes that only the nature and severity of the Veteran's headaches have been considered in evaluating the proper rating, not the cognitive impairment he has also claimed.  The Board notes that in September 2012 a VA examiner opined that the Veteran's cognitive loss is not due to his headaches, but rather due to his subarachnoid hemorrhage and subsequent craniotomy in 1999.

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's headaches, but finds that it is not.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected headaches that would render the schedular criteria inadequate.  The Veteran's symptoms, including the frequency and severity of his headaches are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's headaches.  In addition, the Board finds the schedular rating considers the fact that the Veteran's headaches cause economic inadaptability, and thus contemplate loss of working time.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in June 2008 and July 2011 and a VA medical opinion was obtained in September 2012.  The examiners,  medical professionals, obtained an accurate history and listened to the Veteran's assertions.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examinations are adequate and contain sufficient information to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating of 50 percent, but no higher, is granted for subarachnoid hemorrhage, headaches, subject to the laws and regulations controlling the disbursement of monetary benefits.





____________________________________________
M. TENNER	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


